PER CURIAM.
The burden of proof was upon the petitioner to prove that the alleged misrepresentations by the insured were material to the risk. The jury refused to so find. We agree with the holding of the Court of Civil Appeals that there was evidence to support the answers of the jury. This is determinative of the case; therefore, we do not reach the other points of error urged by the petitioner. We refuse the application for writ of error with the notation “no reversible error.” 396 S.W.2d 207.